Citation Nr: 0824518	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  07-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel






INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  

This appeal arises from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case has been advanced on the 
docket due to the veteran's age.  

In February 2008, the veteran withdrew his appeal as to the 
issue of an earlier effective date for the assignment of a 30 
percent rating for the service connected left knee.  The only 
issue remaining in appellate status is that reflected on the 
title page.  

The RO had previously denied the veteran's claims for service 
connection for a knee disorder, prior to the August 2006 
rating decision which reopened and the claim and denied it on 
the merits.  Notwithstanding the RO's determination as to 
reopening, the Board of Veterans' Appeals (Board) is without 
jurisdiction to consider the substantive merits of a 
previously denied claim in the absence of a finding by the 
Board that new and material evidence has been submitted.  In 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) the United States Court 
of Appeals for Veterans Claims (Court) instructed that the 
Board must initially address the issue of whether or not new 
and material evidence has been submitted to reopen a claim in 
cases where there is a prior final decision.  See also 
McGinnis v. Brown, 4 Vet. App. 239 (1993).  

As will be explained below, the Board is reopening the 
veteran's claim, but the issue of entitlement to service 
connection for a right knee disorder on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for synovitis for both 
knees in a September 1965 rating decision.  The veteran was 
notified his claim was denied by letter in September 1965 
letter.  The veteran did not file a notice of disagreement 
with the September 1965 rating decision.  

2.  In November 1984 the RO denied the veteran's request to 
reopen his claim for service connection for a bilateral knee 
disorder.  A November 1984 letter from the RO to the veteran 
notified him his request to reopen his claim had been denied.  
The veteran did not file a notice of disagreement with the 
November 1984 rating decision.  

3.  In August 1987 the RO denied the veteran's request to 
reopen his claim for service connection for a bilateral knee 
disorder.  An August 1987 letter from the RO to the veteran 
notified him his request to reopen his claim had been denied.  
The veteran did not file a notice of disagreement with the 
August 1987 rating decision.  

4.  The RO reopened and denied the claim for service 
connection for a right knee disorder in August 2006.  The 
veteran appealed.  

5.  The evidence submitted since August 1987 is not 
cumulative or redundant and presents a reasonable possibility 
of substantiating the claim for service connection for a 
right knee disorder.  


CONCLUSIONS OF LAW

1.  The August 1987 rating decision of the RO is final.  
38 C.F.R.§§ 3.104, 19.192 (1987).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a right knee disorder.  
38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 3.156 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the decision below reopens the veteran's claim for service 
connection for a right knee disorder, there is no necessity 
for any discussion as to the adequacy of any notice or 
development of the claim by VA.  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2007).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2007).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2007).  

The RO denied service connection for synovitis for both knees 
in a September 1965 rating decision.  The veteran was 
notified his claim was denied by a September 1965 letter.  
The veteran did not file a notice of disagreement with the 
September 1965 rating decision.  In November 1984 the RO 
denied the veteran's request to reopen his claim for service 
connection for a bilateral knee disorder.  A November 1984 
letter from the RO to the veteran notified him his request to 
reopen his claim had been denied.  The veteran did not file a 
notice of disagreement with the November 1984 rating 
decision.  In August 1987 the RO denied the veteran's request 
to reopen his claim for service connection for a bilateral 
knee disorder.  An August 1987 letter from the RO to the 
veteran notified him his request to reopen his claim had been 
denied.  The veteran did not file a notice of disagreement 
with the August 1987 rating decision.  The RO reopened and 
denied the claim for service connection for a right knee 
disorder in August 2006.  The veteran appealed.  

Since the prior final denial, the RO granted service 
connection for a left knee disorder, which raises for the 
first time the question of whether the service connected left 
knee disorder aggravated the right knee disorder.  The 
veteran contends that his left knee disorder required that he 
alter his gait, and a January 2008 VA examination report 
indicates the veteran sometimes uses a cane.  These 
circumstances raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a right knee disorder.  38 C.F.R. § 3.156 (2007).  


ORDER

As new and material evidence has been submitted, the claim 
for service connection for a right knee disorder is reopened, 
and to this extent the appeal is granted.  


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  This includes awarding service connection 
for an increased in severity of a non-service connected 
disability that is proximately due to a service connected 
disability.  38 C.F.R. § 3.310(a).

While VA has requested medical opinions as to whether the 
current right knee disorder was caused by service or the 
service connected left knee, the issue of possible 
aggravation has not been addressed.  For that reason the 
claim must be remanded to obtain a medical opinion as to 
whether the left knee disorder has aggravated the right knee 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran 
identify all health care providers who 
have treated him since May 2007 for his 
left or right knee disorders.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
offer his opinion as to whether, and if 
so, to what degree, the veteran's service 
connected left knee disorder caused an 
increased in severity of his right knee 
disorder?  A rationale for any opinion 
expressed is requested, including a 
description of the base line level of 
severity of the veteran's right knee 
disability if an increase in severity did 
occur as a result of the left knee.  

3.  Thereafter, the claim should be re-
adjudicated.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


